 Case 2:20-cv-00442-JAW Document 6 Filed 12/29/20 Page 1 of 5                      PageID #: 24




                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE


                                              )
CHRISNEL MERARD,                              )
                                              )
               Plaintiff                      )
                                              )
v.                                            )              No. 2:20-cv-00442-JAW
                                              )
PYRAMID PORTLAND                              )
MANAGEMENT LLC,                               )
                                              )
               Defendant                      )



            ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS

       In this case alleging claims of hostile work environment and retaliation, the plaintiff seeks

permission to proceed without paying fees or costs. See generally [Plaintiff’s] Application to

Proceed in District Court Without Prepaying Fees or Costs (“IFP Appl.”) (ECF No. 4); [Plaintiff’s]

Complaint (“Complaint”) (ECF No. 1). For the reasons that follow, I grant the plaintiff’s request

for leave to proceed in forma pauperis and recommend that the court permit this case to proceed

following section 1915 review.

                           I. Application To Proceed in Forma Pauperis

       In forma pauperis status is available under 28 U.S.C. § 1915(a)(1). In his motion to

proceed in forma pauperis, the plaintiff declares under penalty of perjury that he is homeless, does

not earn any income, and has no money or other valuable assets. See IFP Appl. at 1-2. These

financial circumstances entitle him to proceed in forma pauperis.




                                                  1
    Case 2:20-cv-00442-JAW Document 6 Filed 12/29/20 Page 2 of 5                      PageID #: 25




                                      II. Section 1915(e)(2)(B) Review

                                       A. Applicable Legal Standard

          The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure meaningful

access to the federal courts for those persons unable to pay the costs of bringing an action. When

a party is proceeding in forma pauperis, however, “the court shall dismiss the case at any time if

the court determines[,]” inter alia, that the action is “frivolous or malicious” or “fails to state a

claim on which relief may be granted” or “seeks monetary relief against a defendant who is

immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

          “Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such complaints.”

Neitzke v. Williams, 490 U.S. 319, 324 (1989); see also Mallard v. United States Dist. Court S.D.

Iowa, 490 U.S. 296, 307-08 (1989) (“Section 1915(d), for example, authorizes courts to dismiss a

‘frivolous or malicious’ action, but there is little doubt they would have power to do so even in the

absence of this statutory provision.”).1

          When considering whether a complaint states a claim for which relief may be granted, a

court must assume the truth of all well-plead facts and give the plaintiff the benefit of all reasonable

inferences therefrom. Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011). A

complaint fails to state a claim upon which relief can be granted if it does not plead “enough facts

to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007).

          Although a pro se plaintiff’s complaint is subject to “less stringent standards than formal

pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is “not to say that



1
    Section 1915(d) was subsequently renumbered to section 1915(e).

                                                         2
    Case 2:20-cv-00442-JAW Document 6 Filed 12/29/20 Page 3 of 5                                    PageID #: 26




pro se plaintiffs are not required to plead basic facts sufficient to state a claim[,]” Ferranti v.

Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in federal court, it is not enough

for a plaintiff merely to allege that a defendant acted unlawfully; a plaintiff must affirmatively

allege facts that identify the manner in which the defendant subjected the plaintiff to a harm for

which the law affords a remedy. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). As noted, the statute

that provides for waiver of the filing fee also requires the court to determine whether the plaintiff’s

case may proceed. In other words, the plaintiff’s complaint must be dismissed if the court finds it

to be frivolous or malicious, seeks monetary relief from a defendant who is immune from such

relief, or fails to state a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B). In

this regard, a pro se plaintiff’s complaint must be read liberally. Donovan v. Maine, 276 F.3d 87,

94 (1st Cir. 2002).

                                            B. Factual Background

         So read, the plaintiff’s complaint alleges the following facts.2 The plaintiff was hired as

an engineering technician by the defendant in July 2018. See Complaint ¶ 8. Between that time

and the end of his employment in February 2020, the plaintiff was subjected to harassment because

of his Haitian origin. See id. ¶¶ 8-16. Upon the plaintiff’s hiring, “a worker stated, ‘[G]reat, there

are more [H]aitian refugees working here[,]’” and, “‘Now we got a . . . load of dumb blacks

working here[.]’” Id. ¶ 13. Coworkers and managers accused the plaintiff “of stealing money out

of the guest rooms” and referred to him “as a ‘thief,[’] ‘criminal’ and the ‘N’ word.” Id. ¶¶ 10, 12.

One coworker said that the plaintiff “‘sounded like a Haitian earthquake’” in reference to the

“major earthquake that devastated the island nation of Haiti in 2010.” Id. ¶ 14. This harassment

caused the plaintiff to suffer mental and emotional harm. Id. ¶ 16. The plaintiff reported the


2
  Parts of the plaintiff’s complaint appear to cut off midsentence, see, e.g., Complaint ¶ 17, but the remaining portions
are enough to support his claims.

                                                           3
 Case 2:20-cv-00442-JAW Document 6 Filed 12/29/20 Page 4 of 5                        PageID #: 27




harassment to his supervisors, but they did not take appropriate corrective action and retaliated

against him “by suspending him and accusing him of stealing money in guest rooms.” Id. ¶¶ 25-27,

29-30.

         The plaintiff filed a charge with the Equal Employment Opportunity Commission (EEOC),

which issued him a right-to-sue letter on October 5, 2020. See id. ¶¶ 5-6; [EEOC] Dismissal and

Notice of Rights (ECF No. 1-4), attached thereto. Thereafter, the plaintiff initiated the instant suit

by filing a complaint on November 24, 2020, seeking relief for claims of hostile work environment

and retaliation. See Complaint at 6-9; 42 U.S.C. §§ 2000e-2(a), 2000e-3(a).

                                           C. Discussion

         “To prevail on a claim of hostile work environment, a plaintiff must establish: (1) that he

is a member of a protected class; (2) that he was subjected to unwelcome harassment; (3) that the

harassment was based on [being a member of a protected class]; (4) that the harassment was

sufficiently severe or pervasive so as to alter the conditions of the plaintiff’s employment and

create an abusive work environment; (5) that the objectionable behavior was both objectively and

subjectively offensive, such that reasonable person would find it hostile or abusive and that the

victim did in fact perceive it to be so; and (6) that some basis for employer liability exists.” Wilson

v. Moulison North Corp., 691 F. Supp. 2d 232, 236 (D. Me. 2010), aff’d, 639 F.3d 1 (1st Cir.

2011). “To establish a claim for retaliation, plaintiff must show: (1) he engaged in protected

activity; (2) he suffered adverse employment action; and (3) a causal link existed between the

protected activity and the adverse employment action.” Id. at 239.

         Bearing in mind that a pro se party’s pleadings must be liberally construed, see Donovan,

276 F.3d at 94, the plaintiff has alleged sufficient facts – as discussed above – to state claims of




                                                  4
 Case 2:20-cv-00442-JAW Document 6 Filed 12/29/20 Page 5 of 5                     PageID #: 28




hostile work environment and retaliation. Accordingly, he should be permitted to proceed with

his case.

                                        III. Conclusion

       For the foregoing reasons, I GRANT the plaintiff’s application to proceed in forma

pauperis and recommend that the court permit this case to proceed following section 1915 review,

and ENLARGE the deadline for service of the complaint to 90 days from the date of the court’s

acceptance of that recommendation.


                                            NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 29th day of December, 2020.


                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                5
